Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about February 28, 1995, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this personal injury action arising out of a hit and run automobile accident, defendant’s testimony at deposition that at the time of the accident, his vehicle was parked at his place of employment and he possessed the only set of keys to it was insufficient to eliminate issues of fact, including the identity of the car involved in the accident, and, if it were defendant’s vehicle which was so involved, the presumption of permissive use imputed to the owner under Vehicle and Traffic Law § 388. Defendant never reported the vehicle stolen, and, in fact, there is no such evidence in the record (see, Guerrieri v Gray, 203 AD2d 324; MVAIC v Levinson, 218 AD2d 606). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ.